Citation Nr: 0613728	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  95-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
from January 1, 1995, for a solitary bone metastasis to the 
right proximal femur, status post resection of the right 
proximal femur.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision 
which granted service connection for the veteran's right 
femur disability and assigned a 100 percent evaluation from 
February 9, 1994, and a 30 percent evaluation from January 1, 
1995.  The veteran, who had active service from July 1965 to 
July 1968, expressed disagreement with the 30 percent 
evaluation assigned from January 1, 1995, for his right femur 
disability, and the case was referred to the Board for 
appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the veteran is in 
need of a VA examination in order to ascertain the nature and 
manifestations of the residuals of his right femur surgery.  
In this regard, the only contemporaneous medical records 
pertaining to the veteran's right femur appear to be records 
dated prior to January 1, 1995, when the veteran was in 
receipt of a 100 percent evaluation following his right femur 
surgery.  There is also of record a statement dated in 
March 2004, from Mary I. O'Connor, M.D., which relates that 
the veteran has moderately severe weakness, pain and 
limitation of motion in the hip, the specific criteria 
contemplated for a 50 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.  However, Dr. O'Connor's 
statement was not accompanied by any treatment records, nor 
did the statement provide any clinical findings to 
substantiate the opinion that the veteran had moderately 
severe weakness, pain and limitation of motion.  As such, the 
Board is of the opinion that treatment records from 
Dr. O'Connor, dated from January 1, 1995, should be obtained 
and that the veteran should be afforded a VA examination.  

In addition, the record reflects that the veteran was 
notified of the evidence necessary to substantiate his claim 
for service connection for his right femur disability.  
However, following the grant of service connection for that 
disability by the November 2003 rating decision, the veteran 
was not notified of the evidence necessary to establish his 
claim for an increased evaluation for his right femur 
disability, although it appears that the veteran's attorney 
and treating physician are aware of the criteria necessary to 
establish entitlement to the next higher evaluation for the 
veteran's disability.  Nevertheless, since this matter is 
being returned to the RO to afford the veteran a VA 
examination and to obtain private medical records, this 
matter should be addressed by the RO. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
veteran's claim for an initial evaluation 
in excess of 30 percent from January 1, 
1995, for a solitary bone metastasis to 
the right proximal femur, status post 
resection of the right proximal femur. 

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file treatment records pertaining 
to the veteran dated from January 1, 
1995, from Mary I. O'Connor, M.D. 4500 
San Pablo Road, Jacksonville, Florida, 
32224. 

3.  The veteran should be afforded an 
examination of his right hip to ascertain 
the severity and manifestations of the 
residuals of his right femur surgery.  
Any and all indicated evaluations, 
studies and tests deemed necessary should 
be accomplished, and complaints and 
clinical findings should be reported in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, offer 
comments and an opinion as to the 
severity of any residuals present.  The 
examiner should specifically indicate 
whether the veteran has residual 
weakness, pain or limitation of motion 
following implantation of the prosthesis, 
and if so, indicate the nature of the 
residuals and whether they are mild, 
moderate, moderately severe, severe or 
markedly severe.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



